Title: Provincial Commissioners to George Croghan, [17 December 1755]
From: Provincial Commissioners
To: Croghan, George


Sir,
[Philadelphia, Dec. 17, 1755]
You are desired to proceed to Cumberland County and fix on proper Places for erecting three Stockadoes, vizt., One back of Patterson’s, One upon Kishecoquillas, and one Near Sideling Hill; Each of them Fifty feet Square, with a Block-house on two of the Corners, and a Barrack within, capable of Lodging Fifty Men. You are also desired to agree with some proper Person or Persons to oversee the Workmen at each Place, who shall be allowed such Wages as you shall agree to give, not exceeding one Dollar per Day; and the Workmen shall be allow’d at the Rate of Six Dollars per Month, and their Provisions, till the Work is finished.



B. Franklin

  
Jos. Fox,


Jos. Hughes,


Evan Morgan


To Capt. George Croghan

 Endorsed: Orders to George Croghan. Entd.